DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/18/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the NPL references listed were not provided as reviewable documents.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 9 objected to because of the following informalities:  claim 9 recites “a controller configured to control the transceiver to: the controller is configured to:”.  “the controller is configured to” seems redundant. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (US 2021/0058783, hereinafter “Lei”) in view of Watfa et al. (US 2019/0223093, hereinafter “Watfa”).
For claims 1 and 9, Lei discloses A method for a user equipment (UE) (see Fig. 2A and 5), the method comprising: 
transmitting, to an access and mobility management function (AMF), a first message including information related to a network slice in a first authentication (First authentication is MNO network authentication. For details, refer to step 1. An authentication process of the first authentication is similar to that of the authentication manner described in FIG. 1; see Lei par. 0016; Steps 1-2: The user equipment sends an access request to the network authentication network element through an access network, where the access request includes the user identification information… The second identifier may be identification information of the user equipment in a network slice; see Lei par. 0130-0131 and Fig. 5); and 
receiving, from the AMF, a third message including a result of a second authentication (Second authentication is slice authentication. After the network authentication is completed, a 
wherein whether to require the second authentication is determined by the AMF based on the information and subscription information (if some or all of the identification information is valid, determine, based on the some or all of the identification information, a slice authentication network element corresponding to the user equipment; see Lei par. 0133;  a mapping relationship between the identification information (some or all) and the slice authentication network element corresponding to the user equipment may be configured on a side of the network authentication network element. In this way, on the side of the network authentication network element, the slice authentication network element corresponding to the user equipment may be found through querying based on the identification information (some or all); see Lei par. 0137), and 
wherein the second authentication between the UE and a server is triggered based on the determination (If the identification information is valid, the network authentication network element 10 needs to query for an address of a slice authentication network element corresponding to the user equipment or an address of an authentication network function, such as a slice authentication anchor (SEAF for Slice) or a slice authentication server (AUSF for Slice), in the slice authentication network element, and trigger the slice authentication network element to perform slice authentication on the user equipment; see Lei par. 0110).
an access and mobility management function (AMF) (A network slice may include an Access and Mobility Management Function (AMF), which may also be referred to herein as a Common Control Plane (CP) Network Function (CCNF). A network slice may include one or more Core Network (CN) Slices (CNS's). The AMF may host functions such as authentication and/or mobility management functions related to a network slice. The CNS may host functions (e.g., slice CP network functions) such as session management functions. A WTRU may, e.g., upon registering with a network, be allocated and/or served by an AMF (e.g., with respect to at least one network slice); see Watfa par. 0072) (Examiner’s note: the priority date of Watfa is drawn from its provisional application No. 62/375,843, filed on Aug. 16, 2016, and this feature is found in paragraph 0055). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Watfa's arrangement in Lei's invention to use systems, methods, and instrumentalities for network slice selection and/or reselection (see Watfa par. 0003).
Specifically for claims 9, Lei discloses A user equipment (UE), the UE comprising: a transceiver; and a controller configured to control the transceiver to: (FIG. 4 is a schematic 
For claims 3, 7 and 11, Lei discloses The method of claim 1, wherein the second authentication is performed based on credentials (a relatively coherent opinion is to divide the MME into functional network elements such as a mobility management function (MMF), a security anchor function (SEAF), and a session management function (SMF), and divide the HSS into functional network elements such as an AUSF (authentication server function) and an ARPF (authentication credential repository and processing function); see Lei par. 0100 and Fig. 3; The slice authentication network element 20 may be configured to provide a slice authentication service for UE that accesses a slice, and may in some embodiments include slice network functions specially serving a slice, such as a SEAF, an AUSF, and an ARPF; see Lei par. 0112).
For claims 4, 8, 12 and 15, Lei discloses The method of claim 1, wherein whether to skip additional authentication is determined depending on the result of the second authentication (the query result may include an address of the slice authentication anchor or the slice authentication server corresponding to the user equipment. In this way, the network access anchor (MMF) may send, based on the address, the identification information to the slice authentication anchor or the slice authentication server corresponding to the user 
For claims 5 and 13, Lei discloses A method for an access and mobility management function (AMF)(see Fig. 2A and 5), the method comprising: 
receiving, from a user equipment (UE), a first message including information related to a network slice in a first authentication (Steps 1-2: The user equipment sends an access request to the network authentication network element through an access network, where the access request includes the user identification information… The second identifier may be identification information of the user equipment in a network slice; see Lei par. 0130-0131 and Fig. 5); 
determining whether a second authentication is required based on the information and subscription information (Steps 3-8: The network authentication network element may verify whether some or all of the identification information is valid, and if some or all of the identification information is valid, determine, based on the some or all of the identification information, a slice authentication network element corresponding to the user equipment; see Lei par. 0133 and Fig. 5); 
triggering the second authentication between the UE and a server based on the determination (trigger the network slice to initiate a user authentication request to the user equipment; see Lei par. 0110; Step 9: The network authentication network element sends the some or all of the identification information to the slice authentication network element corresponding to the user equipment; see Lei par. 0138, 0158 and Fig. 5); 
receiving, from the server, a second message including a result of the second authentication (Steps 10-12: The slice authentication network element corresponding to the user equipment generates authentication data for the user equipment based on the some or all of the identification information sent by the network authentication network element; see Lei par. 0141 and Fig. 5); and 
transmitting, to the UE, a third message including the result of the second authentication (Steps 13-14: The slice authentication network element corresponding to the user equipment initiates a user authentication request to the user equipment by using the authentication data for the user equipment, and correspondingly, the user equipment responds to the user authentication request; see Lei par. 0142 and Fig. 5).
Lei suggests that to better support customization of a network slice, network elements in an existing MNO network first need to be divided and currently, a relatively coherent opinion is to divide the MME into functional network elements such as a mobility management function (MMF), a security anchor function (SEAF), and a session management function (SMF), and divide the HSS into functional network elements such as an AUSF (authentication server function) and an ARPF (authentication credential repository and processing function) (see Lei par. 0100 and 0112). However, Lei does not explicitly disclose an access and mobility management function (AMF).  Watfa discloses an access and mobility management function (AMF) (A network slice may include an Access and Mobility Management Function (AMF), which may also be referred to herein as a Common Control Plane (CP) Network Function (CCNF). A network slice may include one or more Core Network (CN) Slices (CNS's). The AMF may host functions such as authentication and/or mobility management functions related to a 
Specifically for claim 13, Lei discloses An access and mobility management function (AMF), the AMF comprising: a transceiver; and a controller configured to control the transceiver to: (FIG. 4 is a schematic diagram of a communications apparatus according to this application. The user equipment 40, the network authentication network element 10, or the slice authentication network element 20 in FIG. 3 may be implemented by the communications apparatus (or system) 200 shown in FIG. 4. As shown in FIG. 4, the communications apparatus (or system) 200 may include at least one processor 401, a memory 403, and at least one communications interface 404. These components may communicate with each other on one or more communications buses 402; see Lei par. 0120-0121 and Fig. 4). 
Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lei and Watfa, and further in view of “Vrzic” (US 2017/0142591).
For claims 2, 6 and 10, the combination of Lei and Watfa does not explicitly disclose The method of claim 1, wherein the information related to the network slice includes at least one of tenant information and a slice type. Vrzic discloses The method of claim 1, wherein the information related to the network slice includes at least one of tenant information and a slice type (When a UE sends an Attach Request, the UE can include the selected combination in the Attach Request. The MME type and network slice type combination can be specified by a Network Slice ID. Alternatively, the combination can be specified by specifying both the MME type and the network slice type; see Vrzic par. 0130, 0139). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Vrzic's arrangement in Lei's invention to provide a system and methods for providing multiple types of network slices and provide network operators with the ability to offer different types of slices for different types of services or sessions (see Vrzic par. 0005).
For claim 14, Lei discloses The AMF of claim 13, wherein the second authentication is performed based on credentials (a relatively coherent opinion is to divide the MME into functional network elements such as a mobility management function (MMF), a security anchor function (SEAF), and a session management function (SMF), and divide the HSS into functional network elements such as an AUSF (authentication server function) and an ARPF (authentication credential repository and processing function); see Lei par. 0100 and Fig. 3; The slice authentication network element 20 may be configured to provide a slice authentication service for UE that accesses a slice, and may in some embodiments include slice network functions specially serving a slice, such as a SEAF, an AUSF, and an ARPF; see Lei par. 0112). 
Lei does not explicitly disclose wherein the information related to the network slice includes at least one of tenant information and a slice type, and. Vrzic discloses wherein the information related to the network slice includes at least one of tenant information and a slice type (When a UE sends an Attach Request, the UE can include the selected combination in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236. The examiner can normally be reached 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/CHAE S LEE/Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415